           Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                     Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.



ROGER J. STONE, JR.,

                 Defendant.

______________________________

      ROGER STONE’S REPLY TO GOVERNMENT’S OPPOSITION TO STONE’S
             MOTION IN LIMINE TO ADMIT EVIDENCE (Dkt. #172).

        Defendant Roger Stone, through counsel, files this reply to the government's opposition

to Roger J. Stone, Jr.'s motion in limine to admit evidence.

        The government objects to Roger Stone presenting two witnesses who will testify, and

demonstrate, that WikiLeaks did not receive the relevant DNC and DCCC data from the Russian

state. That evidence will establish that the relevant data was “leaked” to WikiLeaks, not

transferred to WikiLeaks by the Russian State. The government claims such evidence will be

irrelevant, unfairly prejudicial, and cause delay and would turn the subject matter into a “mini-

trial.” The government states: "If a person chooses to make false statements to the government,

he or she takes the risk that the false statement is material." (Motion at 14). But, the government

takes the same risk: that the alleged false statements might be deemed immaterial by the jury. 1



1
  The government wonders if the Russian state hacked and stole the relevant data and then someone else coordinated
the delivery of the data to WikiLeaks. See Dkt. #172 n. 4. The government, nor the Mueller report proved or
         Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 2 of 7



Stone should be permitted to present evidence that his answers did not materially affect the

congressional investigation because the Indictment makes clear that the investigation was of a

“Russian state hack.” The government’s motion in limine seeks to introduce Assange and

WikiLeaks videos into evidence helps make the point.

       a. Pleadings

       Typically, the Indictment is presented to the jury during deliberations. The jury will see

the following in the Indictment.

       In paragraph 20 of the indictment:

               In his opening statement, STONE stated, "These hearings are
               largely based on a yet unproven allegation that the Russian state is
               responsible for the hacking of the DNC and [the Clinton Campaign
               chairman] and the transfer of that information to WIKILEAKS."
               STONE further stated that "[m]embers of this Committee" had
               made certain "assertions against me which must be rebutted here
               today," which included "[t]he charge that I knew in advance about,
               and predicted, the hacking of Clinton campaign chairman['s] email,
               [and] that I had advanced knowledge of the source or actual
               content of the WIKILEAKS disclosures regarding Hillary
               Clinton." (Emphasis supplied).
       In paragraph 22:

               During his HPSCI testimony, STONE was asked, "So you have no
               emails to anyone concerning the allegations of hacked documents .
               . . or any discussions you have had with third parties about
               ASSANGE? You have no emails, no texts, no documents
               whatsoever, any kind of that nature?" (Emphasis supplied).

       In paragraph 23:

               In truth and in fact, STONE had sent and received numerous
               emails and text messages during the 2016 campaign in which he
               discussed WIKILEAKS, its head, and its possession of hacked
               emails. At the time of his false testimony, STONE was still in



disproved this scenario. But if WikiLeaks did not receive the data from the Russian state then Stone’s
communications with WikiLeaks were immaterial.

                                                  2
            Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 3 of 7



                possession of many of these emails and text messages, including:
                (Emphasis supplied).

Combined with the allegations of paragraphs 2 and 3 of the Indictment, where it is alleged that

“the DNC – through Company 1 (CrowdStrike) – “announced that it had been hacked by Russian

government actors” who transferred the stolen data to WikiLeaks, it is clear that the government

has adopted this theory of events.

       If the jury agrees with Stone that the relevant stolen data was leaked, i.e.. was not hacked

by the Russian state, it is a step closer to finding that the alleged false statements are not as

material as the government would like them to be. Materiality is an element to be determined by

the jury. United States v. Gaudin, 515 U.S. 506, 522-23 (1995). If the foundational assumption of

the congressional investigation is wrong a jury might conclude Stone’s statements to HPSCI

were not material.

       b. From the government's motion in limine.

       In the government’s filing at docket entry number 155, it asks the Court to pre-

authenticate certain videos it anticipates publishing to the jury. Those videos open the door to

Stone’s defense that WikiLeaks received the relevant data from some entity other than the

Russian state. See United States v. Brown, 921 F.2d 1304, 1307 (D.C. Cir. 1990) (under the

“curative admissibility” doctrine, the introduction of inadmissible or irrelevant evidence by one

party justifies or “opens the door” to admission of otherwise inadmissible evidence) (citations

omitted).


       Video 2 = x7UvbETwpwU - "Julian Assange Interview Peston on Sunday"
      https://youtu.be/x7UvbETwpwU
      Published July 5, 2016 by John Dey
      Description - "A vagabond in his childhood, a hacker in his teens and always living on
       teh edge, Julian Assange, co-founder of WikiLeaks"
      Content of video:

                                                3
         Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 4 of 7



      Interview asking Assange about his views on UK leaving the EU and on Brexit.
      Calls Hillary Clinton a "transatlanticist" - i.e., someone who wants the UK to remain in
       the EU
      Pro-Brexit
      Ask him about the emails - Julian is asked whether or not he has the undisclosed emails,
       admits to publishing about "32,000" of Clinton's emails and "someone else's"
      Admits to having "upcoming leaks on Hillary Clinton" around 4:37
      Has emails that are "pending publication"
      Asked about the FBI investigation - says they have enough information about Hillary to
       bring an indictment, but that Lorretta Lynch won't indict her
      Asked if he wanted Trump as president - says that Trump would be "unpredictable

       Video 3 = OPkRMIEv3-1
      https://www.youtube.com/watch?v=OPkRMIEv3-I
      Alex Jones interviews Roger Stone August 12th 2016 - voter fraud and election theft
      Voting machines can be manipulated. Wanting to register new Trump voters.
      CBS this morning about cyber attack being possible.
      “Not foreign hackers, it’s domestic” - Roger Stone
      Roger’s accounts had been hacked within the last 48 hours before interview - “as soon as
       it became publicly know that I was in communication with Julian Assange”
      Minute 14:47 - Alex Jones- “Did Assange give you any info?” Roger - “I’m not at
       liberty to discuss what I have”
      Published on Aug. 13, 2016 by Liberated Galaxy

Video 5 = HfrzKmeXsrI
    https://www.youtube.com/watch?v=HfrzKmeXsrI
    “Assange is going to be very influential in this election because he’s going to be
       educating the American people about the Clintons”
    Assange is a hero - ruling elite of the left and right - Roger believes that Assange has all
       of the emails that Clinton Campaign thought were destroyed.
    Roger Stone Discusses The Future Plans Of WikiLeaks | ‘Dana’
    Published on Aug. 16, 2016 by BlazeTV

C-SPAN Video - "Newsmakers with Roger Stone"
    https://www.c-span.org/video/?414109-1/newsmakers-roger-stone
     Dated August 18, 2016
    Description: "Roger Stone talked about Donald Trump's presidential campaign and
     political evolution, what the campaign needs to do to win, and changes in Trump
     campaign personnel."
    Talks about relationship with Bannon and Bannon's coverage of Bill's sexual assaults
    Compares the Trump operation to the Clinton operation (campaign-wise)
    Interviews re: shakeup in the Trump campaign following Manafort's departure
    Asked about an "October Surprise" - asked if Roger's spoken with Assange, Roger says at
     15:35 "No I have not spoken to Mr. Assange, I have never met with Mr. Assange, and I
     never said I had. I said we communicated through an intermediary, somebody who is a



                                                4
          Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 5 of 7



         mutual friend, and I believe he is in possession of all those emails that (Huma and
         another Clinton aide) believe that they deleted. That and a lot more..."


         Stone's defense will not cause undue delay or be a "mini-trial.” Two witnesses, Mr.

Binney and Mr. Clay would be called as witnesses. See Dkt. #100-1; 100-3. They would testify,

and demonstrate to the jury, that WikiLeaks did not receive the relevant stolen data from the

Russian state. Such testimony could lead the jury to conclude that Stone's answers to the stated

questions do not meet the element of materiality of the false statement statute under 18 U.S.C. §

1001.



                                              CONCLUSION

         The Court should enter an Order allowing Defendant to present evidence that WikiLeaks

did not receive stolen “DNC,” “DCCC," Podesta, and Clinton Campaign data from the Russian

state.


                                                      Respectfully submitted,
                                                      By: /s/_______________

                                                  BRUCE S. ROGOW
L. PETER FARKAS                                   FL Bar No.: 067999
HALLORAN FARKAS + KITTILA, LLP                    TARA A. CAMPION
DDC Bar No.: 99673                                FL Bar: 90944
1101 30th Street, NW                              BRUCE S. ROGOW, P.A.
Suite 500                                         100 N.E. Third Avenue, Ste. 1000
Washington, DC 20007                              Fort Lauderdale, FL 33301
Telephone: (202) 559-1700                         Telephone: (954) 767-8909
Fax: (302) 257-2019                               Fax: (954) 764-1530
pf@hfk.law                                        brogow@rogowlaw.com
                                                  tcampion@rogowlaw.com
                                                  Admitted pro hac vice


ROBERT C. BUSCHEL                                 GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                             STRATEGYSMITH, PA

                                                  5
         Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 6 of 7



D.D.C. Bar No. FL0039                           D.D.C. Bar No.: FL0036
One Financial Plaza, Suite 1300                 FL Bar No.: 935212
100 S.E. Third Avenue                           401 East Las Olas Boulevard
Fort Lauderdale, FL 33394                       Suite 130-120
Telephone: (954) 530-5301                       Fort Lauderdale, FL 33301
Fax: (954) 320-6932                             Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                            gsmith@strategysmith.com


CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd., Suite 331
Fort Lauderdale, FL 33301
Tele: (954) 235-8259
routmanc@gmail.com


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 16, 2019, I electronically filed the foregoing with

the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.


                                              ___/s/ _______________
                                                     Robert Buschel

    United States Attorney’s Office for the
            District of Columbia

Jessie K. Liu
United States Attorney
Jonathan Kravis
Michael J. Marando
Assistant United States Attorneys
Adam C. Jed
Aaron S.J. Zelinsky
Special Assistant United States Attorneys
555 Fourth Street, NW
Washington, DC 20530
Telephone: (202) 252-6886
Fax: (202) 651-3393

                                                6
Case 1:19-cr-00018-ABJ Document 190 Filed 08/16/19 Page 7 of 7




                              7
